 
 
I
112th CONGRESS 1st Session 
S. 1958 
IN THE HOUSE OF REPRESENTATIVES 

December 8, 2011
Referred to the Committee on Financial Services

AN ACT 
To extend the National Flood Insurance Program until May 31, 2012. 
 
 
1.Extension of the national flood insurance program 
(a)Program extensionSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2011 and inserting May 31, 2012. 
(b)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2011 and inserting May 31, 2012. 
(c)RepealThe Continuing Appropriations Act, 2012 (Public Law 112–36; 125 Stat. 386) is amended by striking section 130. 
   Passed the Senate December 7, 2011. Nancy Erickson, Secretary   
